DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
Claims 1-6, 8-17 and 19-21 have been pending. Claims 7 and 18 have been canceled. 
Claim Objections
Claims 1, 16 and 21 are objected to because of the following informalities:  
Compound ST-13 in claims 1 and 21 is incomplete. Please submit a new structure having close bond on benzene ring for compound ST-13. 
There should be a space between q and denotes in claims 1 and 21.
There should be a space between v and denotes in claims 1 and 21.
Claim 16 should be amended to recite “ the one or more additives”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 8 and 21 recite “(O”) in a number of compounds. However, applicants have failed to properly define “(O)” in the claims. Is the compounds required to have an oxygen atom “O”? Can “(O)” also be defined as a single bond? The claims as written are unclear. Appropriate correction is required. 
Claim 8 recites a “n’ substitutent in formula T-21. However, applicants have failed to define “n” substitutent in formula T-21. The claim as written is indefinite and unclear. Appropriate correction is required. 
Claims 2-6, 8-17 and 19-20 depend on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-17 and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirschmann et al. (US 2016/0264865 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims  1-6, 8-17 and 19-21, Hirschmann et al. teach a liquid-crystalline medium comprising or consisting of ( See examples)  at least one compound of formulas BF-1 and BF-2 [0117-0120] in an amount of 3 to 20% by weight [0120] meeting the limitation of formula 1 as instantly claimed; at least one compound of the formulae in Table C as a stabilizer in an amount of 0.01-5% by weight encompassing the formulae ST-1 to ST-17 as instantly claimed; and at least one compound of formula IIA  or IIB [0034] and one or more compounds of formulae L-1 to L-11 [0134]. The medium additionally comprises one or more compounds of formula IIC [0034 and 0046]. The medium additionally comprises one or more compounds of formula III [0052-0060]. The medium additionally comprises one or more compounds terphenyls of formulae T-1 to T-21 ( T-1 to T-20; [0069]). The medium additionally comprises one or more compounds of formulae O-1 to O-18 ( O-1 to O-17; [0087-0091 & 0109-0111]). The medium additionally comprises one or more indane compounds of formula In [0126-0131]. The medium comprises one or more additives, which is selected from free-radical scavenger, antioxidant and/or UV stabilizer (claims 15 and 16). The medium comprises at least one polymerizable compound ( claim 14). Hirschmann et al. teach a process for the preparation of a liquid-crystalline medium comprising mixing the compounds ( see examples and claims). Hirschmann et al. teach an electro-optical display (VA, PSA, PS-VA, PA-VA, SA-VA, SS-VA, PALC, IPS, PS-IPS, FFS, UB-FFS or PS-FFS ; claim 19) having active-matrix comprising, as dielectric, a liquid-crystalline medium ( see examples and claims).
Claims 1-6, 8-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bernatz et al. (US 2009/0103011 A1)
Regarding claims 1-6, 8-17 and 19-20, Bernatz et al. teach a liquid crystal medium (media; [0001 & 0018],  abstract, claims and examples) comprising at least one stabilizer listed in Table C on page 36-43 (e.g. formulas represented by 
    PNG
    media_image1.png
    593
    526
    media_image1.png
    Greyscale
) , which encompasses the instant formulas by ST-1 to ST-17.  The stabilizer are preferably comprising one or more (which encompasses two; see examples & [0267]) in weight range of 0.1 to 3% by weight [0267] meeting the limitations of instant claims 23-27. Bernatz et al. teach a liquid crystal medium additionally comprises compounds represented by BF1 and BF2 [0227-0228] 
    PNG
    media_image2.png
    122
    261
    media_image2.png
    Greyscale
, wherein R and R1 each , independently denote a straight chain alkyl and alkoxyl radical having 1-7 C atoms meeting the limitation of instant claims 12 and 22. It is noted BF1 as recited by Bernatz et al. is the same as the compound of formula I  recited in the instant claims and I-1, I-2 and  I-6 as recited by the instant claims. BF2 as recited by Bernatz et al. meets the limitation of formula BF-2 as recited by instant claim 12. Bernatz et al. teach a process for the preparation of a liquid crystalline medium mixing an additive with at least further liquid crystalline compound [0137 & 0257-0259, claims and examples]. Bernatz et al. teach the liquid crystalline medium having a negative dielectric anisotropy (Examples and [0253]). 
Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas A and B:

    PNG
    media_image3.png
    134
    303
    media_image3.png
    Greyscale
 [0143-158] encompassing the instant claimed formulas IIA, IIB, IIC, III and/or L-1 to L11. Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula T [0203], which meets the limitation formulas T-1 to T-21 as instantly claimed. Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formulas O-1 to O-8 [0209-2010], which compasses the limitation formulas O-1 to O-18 i.e. O-6 and/or O-7 as instantly claimed .Bernatz et al. teach the liquid-crystalline medium additionally comprises one or more compounds represented by formula F1 
    PNG
    media_image4.png
    93
    239
    media_image4.png
    Greyscale
 [0212-0215], which compasses the limitation formula In as instantly claimed .Bernatz et al. teach the composition comprises a polymerizable compound of formula I [0031].Bernatz et al. teach the composition may further include free-radical scavenger, antioxidant and/or stabilizers [0137 & 0257-0259].Bernatz et al. teach the liquid crystalline medium is used in displays of the VA type having a negative dielectric anisotropy [0253] or PSA type [0261] or PS-VA (Example 3) meeting the recitation of instant claims 19 and 20. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722